Name: Regulation (EEC) No 2520/69 of the Council of 15 December 1969 amending Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 536 Official Journal of the European Communities 18.12.69 Official Journal of the European Communities No L 317/1 REGULATION (EEC) No 2520/69 OF THE COUNCIL of 15 December 1969 , amending Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( 1 ) of Council Regulation (EEC) No 804/682 of 27 June 1968 on the common organisation of the market in milk and milk products ; whereas the complexity of the problem has made it impossible to come to any conclusions in this matter ; whereas the provisions of the second sentence of Article 17 (2 ) of Regulation (EEC) No 1059/69 should therefore continue to apply for another year; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 14 (7), 28 , 92, 93 , 94, 111 et seq, 227 and 235 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament; ^Whereas Article 8 (2), (3 ), (4) and (5 ) of Council Regulation (EEC) No 1059/691 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products defines the conditions for circulating the additional duty on various kinds of sugar, expressed as sucrose (ads ), and on flour (adf), included in the maximum duty laid down in the Common Custom Tariff for some of those goods ; "Whereas it is necessary to define the scope of these provisions ; whereas, furthermore, the special rules laid down in Article 7 of Regulation (EEC) No 1059/69 for calculating the variable component where one of the factors to be used for that calculation has not been determined at the appropriate time should be extended to the conditions for calculating the additional duties ; Whereas it is now necessary to correct a printing error as regards the conversion rates for rye flour and starch given in Article 8 (5 ) of that Regulation ; Whereas, pursuant to the second sentence of Article 17 (2) of Regulation (EEC) No 1059/69, the application of the trade arrangements laid down by that Regulation to casein, caseinates and other casein derivatives has been deferred until 1 January 1970 ; whereas this deferment was motivated by the need to assess the effect of aid applied to skimmed milk processed into casein, in accordance with Article 11 The following shall be substituted for Article 8 (2), (3 ), (4) and (5 ) of Regulation (EEC) No 1059/69 : '2 . Where the maximum rate of duty referred to in paragraph 1 includes an additional duty on various kinds of sugar, expressed as sucrose ( ads), or on flour ( adf), such additional duty shall be calculated on the basis of : (a) the difference, calculated in accordance with the rules laid down in Articles 6 and 7, between the average threshold price and the average c.i.f. price (excluding special c.i.f. prices) for the white sugar or cereal flour to be used, pursuant to Article 4 ( 1 ) ( a), for calculating the variable component applicable to the goods in question ; (b ) the quantity of white sugar or the quantity of flour corresponding to the quantity of the cereals referred to in (a), fixed pursuant to Article 4 ( 1 ) (b ), for calculating the variable component applicable to the goods in question . 3 . However, at the request of the importer and by way of derogation from paragraph 2 (b), the additional duty shall be calculated on the basis of the quantity of sugar (expressed as sucrose) or the quantity of flour corresponding to the content by weight of starch in the imported goods . To that end, the importer shall declare these quantities to the competent authorities . 1 OJ No L 141 , 12.6.1969, p . 1 . 2 OJ No L 148, 28.6.1969, p. 13 . Official Journal of the European Communities 537 Article 2 '1 January 1971 ' shall be substituted for '1 January 1970' in the second sentence of Article 17 (2) of Regulation (EEC) No 1059/69 . 4. Each quarter the Commission shall determine : (a) the amount of the additional duties, calculated in accordance with paragraph 2; (b) the price differences referred to in paragraph 2(a). 5 . For the purposes of paragraphs 2, 3 and 4, 100 kg of flour shall be considered to be equivalent to 63-6 kg of starch or 140 kg of cereals.' Article 3 This Regulation shall enter into force on 1 January 1970. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1969 . For the Council The President H. J. DE KOSTER